DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-20 in the reply filed on 03/15/2022 is acknowledged.  The traversal is on the ground(s) that all claims are related closely enough in subject matter such that the different alleged groups could easily be searched and examined together as a single group composed of 25 claims without causing a serious burden (see Applicant’s arguments at page 1, paragraph 2).  
This is not found persuasive because as mentioned on the Requirement for Restriction/Election, groups I and II are related process of making and product made, wherein the product as claimed can be made by another and materially different process, such that the process does not include a carbonation method in claim 1 to produce the product calcium silicate composition in claim 21 and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
- the inventions have acquired a separate status in the art in view of their different classification,
- the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
- the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/15/2022.

Specification



The abstract of the disclosure is objected to because the abstract contains 170 words.  It has been held that “abstract… preferably within the range to 50 to 150 words in length” (see MPEP § 608.01(b).C). Correction is required.  

Drawings
The drawings are objected to because Fig.4 illustrate MgO + V, wherein “V” appears to be a typographical error and should be “CO2” based on Applicant’s Specification at [0041].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections





Claims 1-20 are objected to because of the following informalities:
Claim 1 line 9 reciting “solution having and a” appears to have a typographical error, wherein “and” should be deleted. 
Claims 2-20 are objected to due to their dependency on claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “at least about 9.5 to about 11.5, or greater”.  This is indefinite because it is not clear if the upper value is 11.5 or greater.  Examiner is treating the upper value to be “or greater”.
Examiner suggests amending the claim to either i) delete “or greater”, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above. 

Claim 20 recites the limitation "the at least one pH enhancing additive" in line 1.  There is insufficient antecedent basis for this limitation in the claim because there is no recited pH enhancing additive in claim 1.  However, the pH enhancing additive is recited in claim 19.
Examiner will treat claim 20 to depend on claim 1, but suggests amending either i) claim 1 to include a pH enhancing additive, ii) amend claim 20 to depend on claim 19, or iii) some other clarifying amendment so as to remove the ambiguity as set forth above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2019/0256415 A1, previously cited by the applicant, 01-28-2021) (“’415” hereinafter).
Examiner notes that ‘415 is available as prior art under 102(a)(1) because the exception to the exception applies (MPEP 2153.01a). Specifically, the 102(b)(1)(A) exception does not apply because it is not apparent who the disclosure is from due to the fact that the disclosure names additional persons. To be clear, prior art ‘415 names Jain, Seth, Atakan, Tas and Sahu while the instant application names Seth, Jain, Ali, Sulik, Patel and Ibrahim. The Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130) to establish that a disclosure is not prior art under 102(a) due to an exception in 102(b).

Regarding claim 1, ‘415 teaches a method of producing a carbonated composite material (see ‘415 at [0011] teaching the disclosure provides novel methods… used as reinforcement… such as carbonated low calcium silicate based concrete or composite materials, and see ‘415 at [0028] teaching the disclosure generally relates to methods of making low calcium silicate cement material), comprising: 
providing a carbonatable cementitious material in particulate form (see’415 at [0028] teaching mixing a low calcium silicate, and see ‘415 at [0120] teaching in exemplary embodiments, ground calcium silicate composition is used), wherein the low calcium silicate is taken to meet the claimed carbonatable cementitious material in particulate form; 
mixing the carbonatable cementitious material with water to produce a mix (see ‘415 at [0103] teaching mixing a low calcium silicate with water… to form a wet mixture); 
forming a predetermined shape with the mix (see ‘415 at [0028] teaching casting the wet mixture in a mold), wherein one of ordinary skill in the art would appreciate that there is a predetermined shape when the mixture is cast in a mold, 
wherein the predetermined shape has an initial pore structure containing an initial pore solution having a first pH (see ‘415 at [0028] teaching the cast wet mixture has a plurality of pores that contain at least some water, wherein the water dissolves at least some elements from the low calcium silicate cement… to produce a pore solution, wherein the pore solution in the cast wet mixture has a pH of 11.5 or greater), wherein pH is 11.5 or greater is taken to meet the claimed first pH; 
pre-conditioning the predetermined shape to remove a predetermined amount of the water from the predetermined shape to produce a pre-conditioned shape (see ‘415 at [0028] teaching optionally pre-curing the cast wet mixture; removing the cast wet mixture or pre-cured cast wet mixture from the mold to obtain a porous body comprising pores containing the pore solution, also see ‘415 at [0030] teaching prior to the curing step, cutting or otherwise manipulating the porous body into a desired product shape, and see ‘415 at [0039] teaching wherein the optional pre-curing can be performed under a pressure… a temperature… a relative humidity… an atmosphere of air and/or CO2 gas… and for a duration), wherein pre-curing is taken to meet the claimed pre-conditioning, and the claimed to remove a predetermined amount of the water from the predetermined shape because the conditions of the curing process taught by ‘415 at [0040] are similar to the pre-conditioning process.  One of ordinary skill would appreciate that during the curing of concrete, water evaporates, and thus a predetermined amount of the water is removed;
carbonating the pre-conditioned shape in an environment comprising carbon dioxide to produce a modified pore structure containing a modified pore solution having and a second pH (see ‘415 at [0028] teaching curing the porous body comprising pores containing the pore solution under the conditions of… an atmosphere of a CO2 gas… to form the low calcium silicate cement-based carbonated material comprising pores containing a modified pore solution, wherein the modified pore solution in the cured low calcium silicate cement-based carbonated composite material has a pH of at least 9.5, and see ‘415 at [0029] teaching wherein the modified pore solution in the cured low calcium silicate cement based carbonated composite material can have a pH of about 10 to about 13.5).  The pH of 11, which is within the range of the about 10 to about 13.5, is taken to meet the claimed second pH, 
wherein the difference between the first pH and the second pH is represented by a ∆pH, and the ∆pH is 1.0 or less (if the first pH is 11.5 and the second pH is 11, one of ordinary skill would be able to determine that ∆pH is 0.5 or (11.5 – 11).  Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected a first pH range of 11.5 or greater and a second pH range of about 10 to about 13.5 taught by ‘415 because there is a reasonable expectation of success that the disclosed pH ranges would be suitable.  

Claims 1-6, 10 and 13-18 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2016/0168720 A1) (“Jain” hereinafter).

Regarding claim 1, Jain teaches a method of producing a carbonated composite material (see Jain at [0084] teaching the disclosure provides… methods used to manufacture novel composite materials that are cured predominantly by a CO2 consumption reaction, wherein composite materials that are cured predominantly by a CO2 consumption reaction is taken to meet the claimed carbonated composite material because the carbonation is the process of CO2 consumption reaction), comprising: 
providing a carbonatable cementitious material in particulate form (see Jain at [0084] teaching the precursor materials include inexpensive and abundant calcium silicate rich compositions, also see Jain at [0092] teaching each of these calcium silicate phases is suitable for carbonation with CO2… the discrete calcium silicate phases that are suitable for carbonation… referred to as reactive phases, and see Jain at [0125] teaching the process includes: mixing a particulate composition), wherein calcium silicate rich compositions is taken to meet the claimed carbonatable cementitious material; 
mixing the carbonatable cementitious material with water to produce a mix (see Jain at [0125] teaching the process includes: mixing a particulate composition and a liquid composition to create a slurry mixture, and see Jain at [0126] teaching the liquid composition, wherein water is featured in the list); 
forming a predetermined shape with the mix (see Jain at [0125] teaching forming the slurry mixture into a desired shape), 
pre-conditioning the predetermined shape to remove a predetermined amount of the water from the predetermined shape to produce a pre-conditioned shape (see Jain at [0127] teaching the process can further include, before curing the casted mixture, the step of drying the casted mixture), wherein drying is taken to meet the claimed a predetermined amount of the water is removed from the predetermined shape to produce a pre-conditioned shape; 
carbonating the pre-conditioned shape in an environment comprising carbon dioxide (see Jain at [0125] teaching curing the formed slurry mixture… under… CO2).
	
Jain also teaches that in certain preferred embodiments, the aqueous suspension of particulate calcium silicate under an atmosphere of CO2 and water vapor is characterized by a pH value between 3.5 to about 14 (see Jain at [0050]), wherein the pH value between 3.5 to about 14 is taken to meet the claimed second pH because the aqueous suspension of particulate calcium silicate is under an atmosphere of CO2.
Jain further teaches mixture proportions (Solidia Cement) used to cast concrete cylinders are shown in Table 2 (see Jain at [0161] and Table 2).  There are 94.40 wt% total solid components comprising 18 wt% ground calcium silicate and 5.60 wt% total liquid components (see Jain at Table 2).  The percentages of the total solids and liquids, and the calcium silicate or cementitious material are comparable to the mix 1 and mix 2 in Applicant’s Specification, as shown in the table below.



Jain at [0161], 
Table 2
Mix 1 – 
Specification at 
Table 2
Mix 2 –
Specification at 
Table 3
Total Solids (%)
94.40
94.50
94.50
Solid component -Cementitious material
18 (ground calcium silicate)
17
17
Total Liquids (%)
5.60
5.50
5.50


	Based on Jain’s teaching of the aqueous suspension of particulate calcium silicate under an atmosphere of CO2 and water vapor, characterized by a pH value between 3.5 to about 14, and Jain’s mixture composition (calcium silicate or cementitious material, total solids and liquids) and the composition of mix 1 and mix 2 in Applicant’s Specification and claim 1; Jain’s mixture and Applicant’s mix 1/mix 2 would appear to be substantially similar, so it is reasonably expected that the mixture composition of Jain and the composition of claim 1 and mix 1/mix 2 of Specification at Tables 2 and 3 have similar, if not the same, properties because “products of identical chemical composition can not have mutually exclusive properties" (see MPEP § 2112 II and III, and MPEP § 2112.01 I and II).
Thus, the mixture of Jain wherein the predetermined shape has an initial pore structure containing an initial pore solution having a first pH before carbonation, and a modified pore structure containing a modified pore solution having a second pH after carbonation, and wherein the difference between the first pH and the second pH is represented by a ∆pH, and the ∆pH is 1.0 or less is expected to follow from the substantially similar compositions of the claimed and prior art products and processes.
In addition, it has been held that  "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on"); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103) (see MPEP § 2183).  

















Regarding claim 2, Jain teaches the limitations as applied to claim 1 above, and Jain further teaches wherein the first pH is 11.5 or greater (please see claim 1 rejection above).  In summary, based on Jain’s teaching of the aqueous suspension of particulate calcium silicate under an atmosphere of CO2 and water vapor, characterized by a pH value between 3.5 to about 14, and Jain’s mixture composition (calcium silicate or cementitious material, total solids and liquids) and the composition of mix 1 and mix 2 in Applicant’s Specification and claim 1; Jain’s mixture and Applicant’s mix 1/mix 2 would appear to be substantially similar, so it is reasonably expected that the mixture composition of Jain and the composition of claim 1 and mix 1/mix 2 of Specification at Tables 2 and 3 have similar, if not the same, properties because “products of identical chemical composition can not have mutually exclusive properties" (see MPEP § 2112 II and III, and MPEP § 2112.01 I and II).
Thus, the mixture of Jain wherein the predetermined shape has an initial pore structure containing an initial pore solution having a first pH is 11.5 or greater before carbonation is expected to follow from the substantially similar compositions of the claimed and prior art products and processes.

Regarding claim 3, Jain teaches the limitations as applied to claim 1 above, and Jain further teaches that in certain preferred embodiments, the aqueous suspension of particulate calcium silicate under an atmosphere of CO2 and water vapor is characterized by a pH value between 3.5 to about 14 (see Jain at [0050]), wherein the pH value between 3.5 to about 14 overlaps with the claimed wherein the second pH is at least about 9.5 to about 11.5, or greater.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 4, Jain teaches the limitations as applied to claim 1 above, and Jain further teaches wherein the carbonation of the pre-conditioned shape forms one or more bonding elements (Jain at [0066] teaching the composite material includes: a plurality of bonding elements, wherein each bonding element comprises); 
wherein each bonding element comprises:
a core (Jain at [0066] teaching a core), 
wherein the core has a first chemical composition that includes one or more chemical elements (Jain at [0066] teaching a core comprising primarily calcium silicate), wherein calcium silicate is taken to meet the claimed first chemical composition that includes one or more chemical elements; 
a silica-rich first layer (Jain at [0066] teaching a silica-rich first or inner layer),
at least partially covering a peripheral portion of the core (see Jain at [0147] teaching the first layer… may completely or partially cover the core); and 
a calcium carbonate… second layer (Jain at [0066] teaching a calcium carbonate-rich second or outer layer),
at least partially covering a peripheral portion of the first layer (see Jain at [0147] teaching the second layer… may also completely or partially cover the first layer).

Regarding claims 5 and 6, Jain teaches the limitations as applied to claim 1 above, and as mentioned, Jain teaches the process can further include, before curing the casted mixture, the step of drying the casted mixture (see Jain at [0127]), wherein drying is taken to meet that claimed a predetermined amount of the water is removed from the predetermined shape during pre-conditioning.
Jain does not explicitly teach that the amount of water removed is 20 to 70% (claim 5); and the amount of water removed is 40 to 50% (claim 6).
However, Jain further teaches that liquid water in the pores speeds up the reaction rate because it provides a medium for ionization of both carbonic acid and calcium species… however, water levels need to be low enough such that CO2 gas can diffuse into the porous matrix prior to dissolution in the pore-bound water phase… furthermore, the actively dissolving porous preform serves as a template for expansive reactive crystal growth… thus, the bonding element and matrices can be formed with minimal distortion and residual stresses… this enables large and complex shapes to result, such as those needed for infrastructure and building materials, in addition to many other applications (see Jain at [0142]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the amount of water removed is appreciated as a result-effective variable in the process of preparing a composite material as taught by Jain and would have been obvious to optimize to provide a medium for ionization of both carbonic acid and calcium species and allow CO2 gas to diffuse into the porous matrix prior to dissolution in the pore-bound water phase because actively dissolving porous preform serves as a template for expansive reactive crystal growth so as to form bonding element and matrices with minimal distortion and residual stresses.

Regarding claim 10, Jain teaches the limitations as applied to claim 1 above, and Jain further teaches curing the formed slurry mixture… having CO2 concentration ranging from about 10% to about 90% (see Jain at [0125]), wherein the CO2 concentration of 10% to about 90% overlaps with the claimed range of 10% to 100%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claims 13 and 14, Jain teaches the limitations as applied to claim 1 above, and Jain further teaches 1/4” (or 6.35 mm) and 3/8” (or 9.53 mm) aggregates (see Jain at [0161] and Table 2), thus meeting the claimed wherein the mix comprises aggregates (claim 13), and meeting the claimed wherein the aggregates have a particle size ranging from 0.25 mm to about 25 mm.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claims 15, 16 and 18, Jain teaches the limitations as applied to claims 1 and 13 above, and Jain further teaches in certain materials, the filler particles are made from one or more of SiO2-based or silicate-based materials such as… both quartz and granite are featured in the list (see Jain at [0155]), and the term “quartz”… refers to any SiO2-based material, including common sands (see Jane at [0111]), wherein quartz is taken to meet the claimed wherein the aggregates comprise sand (claim 15), and wherein the sand is silica-based (claim 18).  Granite is taken to meet the claimed granite stone (claim 16).

Regarding claim 17, Jain teaches the limitations as applied to claims 1, 13 and 15 above, and Jain further teaches in certain preferred embodiments, the filler particles are made from a calcium carbonate-rich material (see Jain at [0155]), wherein the calcium carbonate-rich material is taken to meet the claimed wherein the sand is dolomitic because dolomites share some similarities in structure and are very closely related chemically to the most common carbonate mineral calcite, as evidenced by Sandatlas (see Sandatlas at page 1, paragraph 1 evidencing that dolomite share some similarities and structure and are very closely related chemically with calcite, calcium carbonate).  It has been held that “a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (see MPEP § 2144.09.I)”. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jain as applied to claim 1 above, and further in view of ‘415.

Regarding claim 12, Jain teaches the limitations as applied to claim 1 above, and Jain further teaches forming the slurry mixture into a desired shape, either by casting the slurry into a mold, pressing the slurry in a mold (see Jain at [0125]), thus meeting the claimed forming the predetermined shape with the mix by pouring the mix into a mold.
Jain does not explicitly teach pre-curing the mix while in the mold to at least a hardness sufficient to allow removal of the mold.
Like Jain, ‘415 teaches novel composite materials that are cured predominantly by CO2 using calcium silicate rich compositions as precursor materials (see ‘415 at [0011] teaching the disclosure provides novel methods… used as reinforcement… such as carbonated low calcium silicate based concrete or composite materials, and see ‘415 at [0028] teaching the disclosure generally relates to methods of making low calcium silicate cement material).
	‘415 further teaches optionally pre-curing the cast wet mixture; removing the cast wet mixture or pre-cured cast wet mixture from the mold to obtain a porous body comprising pores containing the pore solution (see ‘415 at [0028])… the method further includes, optionally pre-curing the cast mixture to form a porous body with a sufficient hardness to allow it to be taken out of the mold, moved, and subsequently cured (see ‘415 at [0104]), which is taken to meet the claimed pre-curing the mix while in the mold to at least a hardness sufficient to allow removal of the mold.
As such, one of ordinary skill in the art would appreciate that ‘415 teaches a pre-curing step to form a porous body with a sufficient hardness to allow it to be taken out of the mold, moved, and subsequently cured, and perform those steps in Jain’s method of making calcium silicate cement material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to perform a pre-curing step to form a porous body with a sufficient hardness to allow it to be taken out of the mold and subsequently cured as taught by ‘415 in the method of making calcium silicate cement material as taught by Jain since it is a known step in the method of making calcium silicate cement material.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain as applied to claim 1 above, and further in view of Tas et al. (US 2018/0273430 A1)(“Tas” hereinafter).

Regarding claims 19 and 20, Jain teaches the limitations as applied to claim 1 above, and Jain further teaches depending on the application, various additives can be used to improve mixture consistency and flow and to fine-tune the physical appearance and mechanical properties of the resulting composite material (see Jain at [0013]).
Like Jain, Tas teaches novel composite materials that are cured predominantly by CO2 using calcium silicate rich compositions as precursor materials (see Tas at [0008] teaching carbonatable calcium silicate-based cement composition).  Tas further teaches that the carbonatable calcium silicate-based cement composition comprises… selected mineral additives, typically coarse, fine, and ultra-fine particulate or powdery forms, used to improve the durability and aesthetic properties of concrete products, especially in various precast applications… for example, magnesium oxide (MgO) powder is used to alter the water permeability of the precast concrete products manufactured from carbonatable calcium silicate-based cements through refinement or modifications of pore structures, improved particle gradation, and induced morphologies (see Tas at [0008]), wherein magnesium oxide (MgO) is taken to meet the claimed wherein the at least one pH enhancing additive is chosen from… MgO (claim 20) because MgO is expected to be capable of enhancing the pH of the cementitious material.
Tas also teaches that the minerals… accounts for about 0.02% to about 20% by weight of the carbonatable composition (see Tas at [0009]), wherein the range about 0.02% to about 20% by weight of the carbonatable composition overlaps with the claimed in an amount of about 1% to about 30% by mass based on the total amount of cementitious materials (claim 19).
As such, one of ordinary skill in the art would appreciate that Tas teaches MgO that is expected to be capable of enhancing pH, and alters the water permeability of the precast concrete products manufactured from carbonatable calcium silicate-based cements through refinement or modifications of pore structures, improved particle gradation, and induced morphologies, and seek those advantages by adding MgO in the range about 0.02% to about 20% by weight of the carbonatable composition to the carbonatable calcium silicate composite materials of Jain.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add MgO in the range about 0.02% to about 20% by weight of the carbonatable composition as taught by Tas to the carbonatable calcium silicate composite materials of Jain because MgO alters the water permeability of the precast concrete products manufactured from carbonatable calcium silicate-based cements through refinement or modifications of pore structures, improved particle gradation, and induced morphologies.

Allowable Subject Matter




























The following is a statement of reasons for the indication of allowable subject matter:

Regarding claims 7-9, as mentioned above, Jain teaches the process can further include, before curing the casted mixture, the step of drying the casted mixture (see Jain at [0127]), wherein drying is taken to meet the claimed a predetermined amount of the water is removed from the predetermined shape to produce a pre-conditioned shape. 
But Jain does not explicitly teach wherein at least part of the pre-conditioning step is performed in an environment comprising ambient air (claim 7); wherein at least part of the pre-conditioning is done in an environment comprising carbon dioxide (claim 8); and wherein the concentration of carbon dioxide is greater than 0% to 50% (claim 9). And, there are no prior art references that provide adequate teachings or apparent reason that would lead the person of ordinary skill to further modify Jain as claimed. Therefore the combination of these features in claims 1, 7-9 are considered to be allowable.

Regarding claim 11, claim 11 is dependent on claim 7, and thus due to its dependency, it is allowable.  However, Examiner notes that Jain teaches curing the formed slurry mixture… having CO2 concentration ranging from about 10% to about 90% (see Jain at [0125]).	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 16, 18, 19 and 26 of copending Application No. 16/283,460 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of ‘460 claim 15 encompasses all the limitations of ‘149 claim 1, and both are drawn to a method of producing a carbonated composite material.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735